          Case 1:19-cv-01729-AA         Document 8      Filed 11/05/19   Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON




MONIQUE de BOER, et al,

               Plaintiffs,                                   Civ. No. 1:19-cv-01729-AA

               v.                                             JUDGMENT


DAY ELECTRIC, INC.,


            Defendant.
________________________________


       Pursuant to Plaintiffs' Notice of Voluntary Dismissal, this case is DISMISSED with

prejudice. Each party shall bear their own fees and costs.

       DATED: 11/5/2019

                                             Mary L. Moran, Clerk

                                             By     /s/ Cathy Kramer
                                                    Deputy Clerk




1 –JUDGMENT
